In an action to recover damages for intentional interference with and inducement to breach contractual relationships, defendant M. S. Kaplan Co. appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County, entered October 5, 1973, as denied the branch of a motion by said defendant which was to vacate an order of attachment. Order reversed insofar as appealed from, with $20 costs and disbursements; motion granted to the extent of vacating the order of attachment, directing the Sheriff of the City of New York to refrain from taking any further action thereunder, and ordering that, upon service upon the Sheriff of the City of New York of a copy of the order to be made hereon, the attached property of defendant M. S. Kaplan Co. shall be released by said Sheriff from the attachment and delivered by him or the United States Steel Corporation and Republic Steel Corporation, the garnishees upon whom levy has been made, to said defendant or its duly authorized agent. The affidavits, complaint and exhibits establish nothing more than that appellant held a controlling number of shares in the corporation with which plaintiff contracted. There is not the least bit of evidence to establish the commission of the intentional torts pleaded. Therefore, the attachment must be vacated (Stines v. Hertz Corp., 22 A D 2d 823). Shapiro, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.